Title: Robert Fulton to Thomas Jefferson, 24 February 1810
From: Fulton, Robert
To: Jefferson, Thomas


          
            
              Sir
              Kalorama 
                     Feby 24th 1810
            
               
		  
		  
		  
		     
		   So Soon as I published my pamphlet on Torpedoes at New York, I Sent 12 of them to Mr Madison, begging of him to forward one to you. I have the pleasure now to Send you four copies for yourself and friends, with a copy of my address after a lecture which I delivered on the engines and their utility; 
		   This subject has now excited considerable Interest. A committee of the senate yesterday agreed to bring in a bill on monday for a sum of 10 thousand dollars to be appropriated to carry on the experiments, and there is 
                  are strong symptoms that it will be carried in both houses;
			 
		  the Secretary of the Navy is very friendly and gives me every aid I therefore begin to feel all my courage and hope revived I must beg for your Influence on the side of the arts. All the Tories and Marine or navy men are against me, they are even outragious, for if I succeed 
                  all their hopes of Navies, armies and power with all the frippery will be blown up; But when their hope of undue Influence shall be forever gone, they may make good and useful citizens.  I have long since made the drawings for your Belier hydraulic but I wished to do more than make a drawing, I wished to send you a working model but together with procrastinating workmen and my own moving from place to place I have not yet been able to accomplish it. If your men can work from the drawing I will forward it from New york. It will give me great pleasure to hear from you by letter to New york and particularly to know whether my publication has had any tendency to increase your faith in the practicability and utility of torpedoes—
                  
               
            
              My warmest feelings of admiration and respect follow you Sir to Your philosophic retreat
              
                  Robt Fulton
            
          
          
            I go for New York tomorrow morning
          
        